Mr. Chief Justice Smyth
delivered the opinion of the Court:
The supreme court refused to sustain the motion to quash and s t aside the judgment of condemnation, on the ground that it was not seasonably made. We think the court was right.
There is a contrariety of opinion in the courts with respect to the time when a motion to quash an attachment must be made, if at all; some holding that it must be made upon the return of the writ or as soon thereafter as possible (Beecher v. James, 3 Ill. 462; Brewster v. James, 3 Ill. 464); some that it may be made at any time before trial or final judgment (Jarvis v. Barrell, 14 Wis. 591; Trent v. Edmonds, 32 Ind. App. 432, 70 N. E. 169); and others that it may be made even after final judgment, provided the attached property has not been sold and *610the proceeds applied in satisfaction of the judgment (Andrews v. Schofield, 27 App. Div. 90, 50 N. Y. Supp. 132), but the general rule seems to be “that no motion to vacate or quash can be made after final judgment.” 6 C. J. 440, 442.
The question is new in this court. We think the wiser rule is the one which requires the motion to be made within a reasonable time after the return of the writ. The record before us is devoid of anything justifying the appellants in withholding the motion until about three years and four months after the institution of the suit, and until a large amount of charges had accumulated against the property.
The judgment of the lower court is affirmed with costs.

Affirmed,.